DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gheorghian et al. (8,914,998).
Regarding claim 1, Gheorghian discloses a sole for a shoe comprising:
an outsole (fig 2, members 20 and 26) having a ground contacting surface and a foot facing surface opposite from the ground contacting surface, the outsole having a peripheral edge defining an outer periphery of the outsole
a midsole (fig 2, member 24) having a foot facing surface and an outsole facing surface opposite from the foot facing surface, the midsole being injection molded from a polymer material (col 4, lines10-15) so that the midsole is configured to be positioned between the outsole and a foot of a user while the user wears the shoe,
wherein the outsole comprises at least a first projection and a second projection that extend from the foot facing surface and in a direction towards the midsole (fig 2, members 26 and 46), each of the first projection and second projection comprising:
a proximal part join to the foot facing surface, and a distal part opposite from the proximal part, so that the distal part of the first projection and the distal part of the second projection extend into the midsole of the sole (fig 1),
wherein the first projection and the second projection are positioned adjacent to each other and define a space between the first projection and the second projection (fig 2), and
wherein the polymer material of the midsole (fig 2, member 30) extends into the space defined between the first projection and the second projection so that the polymer material provides a coupling between the first projection and the second projection in an area that is distal to the proximal parts of the first projection and the second projection (fig 1, col 4, lines 1-30).
Regarding claim 2, Gheorghian discloses a thickness of the outsole in an area of the first projection or second projection is larger than the thickness of the outsole in an area devoid of a projection (figs 1 and 4 clearly show that the projections are thicker than the gap 48).
Regarding claim 3, Gheorghian discloses the first projection has a side wall and the second projection has a side wall, and wherein the polymer material connects the side wall of the first projection to the side wall of the second projection (figs 1 and 6A- 6B).
Regarding claim 4, Gheorghian discloses the polymer material fills the space defined between the first projection and the second projection (figs 1 and 6A-6B).
Regarding claim 5, Gheorghian discloses at least one of the first projection or the second projection extends longitudinally long a plane of the foot facing surface of the outsole (figs 1 and 6A-6B).
Regarding claim 6, Gheorghian discloses at least one of the first projection or the second projection extends from the peripheral edge of the outsole and in a direction inwards towards a central part of the outsole (figs 1 and 6A-6B).
Regarding claim 7, Gheorghian discloses the outsole further comprises; a third projection and a fourth projection that is adjacent to the third projection, wherein the polymer material of the midsole extends into a space defined between the third and fourth projections to couple the third and fourth projections to each other (figs 1 and 6A- 6B).
Regarding claim 8, Gheorghian discloses the sole comprises a direct injected midsole (col 4, lines 1-30).
Regarding claim 9, Gheorghian discloses the first and the second projections extend in parallel along the foot facing surface (figs 1-6B).
Regarding claim 11, Gheorghian discloses at least one of the first projection or the second projection has a variable height along the length of the at least one projection (figs 1 and 4).
Regarding claim 13, Gheorghian discloses at least one of the first projection or the second projection has a first width in the proximal part thereof and a second width in the distal part thereof the first width being different than the second width (figs 1 and 4, members 46 and 26).
Regarding claim 14, Gheorghian discloses at least one of the first projection or the second projection is solid from the proximal part thereof to the distal part thereof (figs 1 and 4, members 46 and 26).
Regarding claim 15, Gheorghian discloses the proximal part of at least one of the first projection or the second projection is joined to the foot facing surface across an entire width between one side wall of the at least one projection to an opposing side wall of the at least one projection, relative to across sectional direction of the at least one projection (figs 1 and 4, members 46 and 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gheorghian et al. (8,914,998) as applied to claim 1 above, and further in view of Nakano (7,757,411).
Regarding claim 10, Gheorghian teaches all of the limitations of claim 10 except the first and the second projections extend at an angle towards each other.

    PNG
    media_image1.png
    288
    477
    media_image1.png
    Greyscale

Nakano teaches a shoe sole having a first and second rejections extend at an angle towards each other (fig 2 annotated above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the outsole of Gheorghian by modify the angles of the projection, as taught by Nakano, in order to hold the midsole stronger.
Regarding claim 12, Gheorghian teaches all of the limitations of claim 12 except at least one of the first projection or the second projection has an annular cross-sectional shape (fig 4, member 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shape of Gheorghian projections by using the annular cross-sectional shape, as taught by Nakano, in order to increased level of comfort (Nakano, col 1, line 34).
Response to Arguments
Applicant's arguments, date 09-26-2022, with respect to the rejections of claims under 35 U.S.C §102 have been fully considered, but they are not persuasive because applicant argues that member 26 cannot be part of the outsole. However, the examiner respectfully disagrees because beside the name of the structures, Gheorghian structure shows the order of the layers exactly the same as applicant order such as members 20 and 26 as a whole forms an outsole (outer most structure of the sole with forming a ground contact portion, fig 1) and member 24 forms a midsole (a structure in between outsole and insole or outsole and upper).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732